— Appeal by defendant from a judgment of the County Court, Suffolk County (Finnerty, J.), rendered August 21,1981, convicting him of attempted robbery in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We have examined the many contentions raised in defense counsel’s brief and in both of defendant’s supplemental pro se briefs and find that the errors complained of are either unpreserved for review as a matter of law or are without merit. Specifically, we note that while the Assistant District Attorney improperly questioned defendant on cross-examination regarding his prearrest failure to contact the police with his exculpatory version of the events (People v Pressley, 93 AD2d 665) and improperly phrased questions in such a way as to compel defendant to characterize the prosecution’s witnesses as liars (People v Ochoa, 86 AD2d 637; People v Mariable, 58 AD2d 877), we do not believe that these errors require reversal in the interest of justice. The cumulative effect of the questions was harmless given the fact that the issues were not dwelled upon and in light of the overwhelming evidence of defendant’s guilt (cf. People v Ormond, 73 AD2d 629; People v McDowell, 59 AD2d 948, affd 47 NY2d 858). Finally, we note that there is no basis in the record from which to conclude that defendant was deprived of the effective assistance of counsel. Gibbons, J. P., Thompson, Niehoff and Rubin, JJ., concur.